Citation Nr: 0030887	
Decision Date: 11/28/00    Archive Date: 12/01/00

DOCKET NO.  96-17 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
tonsillectomy residuals.

(The issue of entitlement to service connection for bruxism, 
due to service-connected low back strain, and to include 
entitlement to Class III dental treatment, is the subject of 
a separate appellate decision promulgated simultaneously with 
this decision.)


REPRESENTATION

Appellant represented by:	The American Legion


INTRODUCTION

The veteran served on active duty from March 1971 to May 
1974.


This case first came before the Board of Veterans' Appeals 
(Board) from rating decisions rendered by the New Orleans, 
Louisiana, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In July 1999, the issue of entitlement to a 
compensable evaluation for tonsillectomy residuals was 
remanded by the Board.  The case is again before the Board 
for appellate consideration.


REMAND

As the veteran's accredited representative points out, the 
report of a current VA examination of the veteran's 
tonsillectomy residuals has not been secured.  The Board is 
of the opinion that the report of such an examination would 
of considerable probative value in ascertaining the nature 
and severity of any such residuals.

In that regard, the Board reiterates its discussion in the 
previous Remand as to the fact that the diagnostic criteria 
under which the severity of tonsillectomy residuals is 
evaluated were revised during the pendency of the veteran's 
appeal.  The Board notes that review of the veteran's claim 
must be undertaken in accordance with the procedures 
delineated in Karnas v. Derwinski, 1 Vet. App. 308 (1991), 
pertaining to changes in rating criteria during the pendency 
of a claim.

This claim is accordingly REMANDED for the following:

1.  The RO should request that the 
veteran furnish the names and addresses 
of all health care providers who have 
accorded him treatment for tonsillectomy 
residuals, to include complaints of 
throat problems, since September 1999.

2.  Upon receipt of any and all such 
names and addresses, and duly executed 
authorization for the release of private 
medical information if appropriate, the 

RO should request that all health care 
providers identified by the veteran 
furnish legible copies of all medical 
records compiled pursuant to treatment 
accorded the veteran for tonsillectomy 
residuals, to include complaints of 
throat problems, since September 1999.

3.  Following receipt of any and all such 
records, the RO should accord the veteran 
a special VA examination, in order to 
ascertain the nature and severity of his 
service-connected tonsillectomy 
residuals.  All tests indicated should be 
conducted at this time, and all findings, 
and the reasons therefor, should be set 
forth in a clear, logical, and legible 
manner on the examination report.  The 
veteran's claims folder is to be made 
available to the examining physician, for 
his or her review and referral, prior to 
this examination.  The examining 
physician is to indicate on the 
examination report that he or she 
reviewed the veteran's claims folder 
prior to the examination.

4.  Following completion of the above, 
the RO should review the claim, and 
determine whether a compensable 
evaluation for tonsillectomy residuals 
can now be granted.  If the decision 
remains adverse to the veteran, he and 
his representative should be furnished 
with a supplemental statement of the 
case, and with a reasonable period of 
time within which to respond thereto.  
The case should then be returned to the 
Board for further review, in coordination 
with the actions taken by the Alexandria, 
Louisiana, VA Medical Center's MAS 
division, with regard to a possible claim 
for Class III outpatient dental 
treatment.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  He is also advised that failure to report for a 
scheduled VA examination without demonstrated good cause may 
result in adverse action as to his claim, to include the 
possible denial thereof.  See 38 C.F.R. § 3.655 (2000).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The veteran need take no action until he is so informed.  The 
purposes of this REMAND are to obtain additional evidence and 
to address due process concerns.  No inferences as to the 
ultimate disposition of this claim should be made.

(NOTE:  The issue of entitlement to service connection for 
bruxism, due to service-connected low back strain, and to 
include entitlement to Class III dental treatment, is the 
subject of a separate appellate decision promulgated 
simultaneously with this decision.)



		
	M. S. SIEGEL
	Acting Veterans Law Judge
	Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



